
	

116 SRES 154 IS: Recognizing the week of April 11 through April 17, 2019, as “Black Maternal Health Week” to bring national attention to the maternal health crisis in the Black community and the importance of reducing maternal mortality and morbidity among Black women.
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 154
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2019
			Ms. Harris (for herself, Ms. Baldwin, Mr. Durbin, Mr. Wyden, Ms. Klobuchar, Mr. Merkley, Mrs. Gillibrand, Ms. Stabenow, Mr. Brown, Mrs. Feinstein, Ms. Hirono, Mr. Blumenthal, Mr. Booker, Mrs. Murray, Ms. Duckworth, Mr. Markey, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Recognizing the week of April 11 through April 17, 2019, as Black Maternal Health Week to bring
			 national attention to the maternal health crisis in the Black community
			 and the importance of reducing maternal mortality and morbidity among
			 Black women.
	
	
 Whereas, according to the Centers for Disease Control and Prevention, Black mothers in the United States are 3 to 4 times more likely than White mothers to die from pregnancy-related causes;
 Whereas Black women in the United States suffer from life-threatening pregnancy complications, known as maternal morbidities, twice as often as White women;
 Whereas maternal mortality rates in the United States are— (1)among the highest in the developed world; and
 (2)increasing rapidly; Whereas the United States has the highest maternal mortality rate among affluent countries, in part because of the disproportionate mortality rate of Black mothers;
 Whereas Black women are 49 percent more likely than White women to deliver prematurely; Whereas the high rates of maternal mortality among Black women span across—
 (1)income levels; (2)education levels; and
 (3)socioeconomic status; Whereas structural racism, gender oppression, and the social determinants of health inequities experienced by Black women in the United States significantly contribute to the disproportionately high rates of maternal mortality and morbidity among Black women;
 Whereas racism and discrimination play a consequential role in maternal health care, experiences, and outcomes;
 Whereas a fair distribution of resources, especially with regard to reproductive health care services and maternal health programming, is critical to closing the maternal health racial disparity gap;
 Whereas, even as there is growing concern about improving access to mental health services, Black women are least likely to have access to mental health screenings, treatment, and support before, during, and after pregnancy;
 Whereas justice-informed, culturally congruent models of care are beneficial to Black women; and Whereas an investment must be made in—
 (1)maternity care for Black women; and (2)policies that support and promote affordable, comprehensive, and holistic maternal health care that is free from gender and racial discrimination: Now, therefore, be it
			
	
 That the Senate recognizes— (1)that Black women are experiencing high, disproportionate rates of maternal mortality and morbidity in the United States;
 (2)that the alarmingly high rates of maternal mortality among Black women are unacceptable; (3)that, in order to better mitigate the effects of systemic and structural racism, Congress must work toward ensuring that the Black community has—
 (A)adequate housing; (B)transportation equity;
 (C)nutritious food; (D)clean water;
 (E)environments free from toxins;
 (F)fair treatment within the criminal justice system; (G)safety and freedom from violence;
 (H)a living wage; (I)equal economic opportunity; and
 (J)comprehensive, affordable health care; (4)that, in order to improve maternal health outcomes, Congress must fully support and encourage policies grounded in the human rights and reproductive justice frameworks that address Black maternal health inequity;
 (5)that Black women must be active participants in the policy decisions that impact their lives; (6)that Black Maternal Health Week is an opportunity—
 (A)to raise national awareness of the state of Black maternal health in the United States;
 (B)to amplify the voices of Black women, families, and communities;
 (C)to serve as a national platform for— (i)entities led by Black women; and
 (ii)efforts on maternal health; and (D)to enhance community organizing on Black maternal health; and
 (7)the significance of April 11 through April 17, 2019, as Black Maternal Health Week. 